NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-3327
                                     ___________

                               BRENDA LEE BRAUN,
                                             Appellant

                                           v.

                               DAVID ROBERTSON
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 5:13-cv-03194)
                    District Judge: Honorable Lawrence F. Stengel
                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                January 30, 2014
       Before: RENDELL, GREENAWAY, JR. and ALDISERT, Circuit Judges

                               (Filed: January 31, 2014)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Brenda Lee Braun sought to file an in forma pauperis complaint against the

defendant. She alleged that he stole her food stamps and cashed them in, ordered

pornographic movies through her television while she was sleeping, and stole over $220
of her rent money. She sought $909 in damages from him (the value of the money and

food stamps plus the cost of the cable bill for the pornography) and a no-contact order.

       The District Court allowed Braun to proceed in forma pauperis and dismissed her

complaint. The District Court concluded that it lacked subject-matter jurisdiction over

Braun’s action, noting that there was no basis for a federal claim evident in her pleading

and that she did not meet the requirements for the District Court to exercise diversity

jurisdiction. The District Court further ruled that amendment was futile.

       Braun appeals.1 She argues that the defendant stole food, ordered $489 worth of

pornographic films, and stole $620 in cash from her, which he still refuses to pay back.

She asks that we reopen her District Court case and set a trial date as soon as possible.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the order

dismissing the complaint is plenary. See Nichole Med. Equip. & Supply, Inc. v.

TriCenturion, Inc., 694 F.3d 340, 347 (3d Cir. 2012); Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000). We review the denial of leave to amend for abuse of discretion. See

Lum v. Bank of Am., 361 F.3d 217, 223 (3d Cir. 2004).

       On review, we conclude that the District Court properly dismissed Braun’s

complaint where she did not raise a federal claim or satisfy the requirements for

proceeding in diversity. In regards to the latter, in the complaint, she and the defendant


1
  Because she did not initially file a brief and appendix as directed, her appeal was
previously dismissed by Clerk order for failure to prosecute. We have since reopened her
case on her motion. She nonetheless challenges the earlier order dismissing her appeal;
that challenge (or request for reconsideration) is without merit.
                                               2
are described as Pennsylvania citizens and the amount in controversy does not reach the

jurisdictional threshold. See 28 U.S.C. § 1332; see also Ruhrgas AG v. Marathon Oil

Co., 526 U.S. 574, 584 (1999) (explaining the rule of complete diversity); Spectator

Mgmt. Grp. v. Brown, 131 F.3d 120, 122 (3d Cir. 1997) (noting the “general rule” that

the amount in controversy “is determined from the good faith allegations appearing on

the face of the complaint”). The District Court also did not abuse its discretion in

denying Braun leave to amend on the basis of futility.

       For these reasons, we will affirm the District Court’s judgment.




                                             3